Citation Nr: 1217488	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO. 03-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for diabetes mellitus, type 2.

3. Entitlement to service connection for a gynecological condition, to include residuals of hysterectomy for carcinoma in situ.

4. Entitlement to service connection for tinnitus.

5. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or for being housebound. 

6. Entitlement to specially adapted housing. 

(The issue of entitlement to service connection for a heart disability will be the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1986. 

These matters come to the before the Board of Veterans' Appeals (Board) on appeal from decisions by Department of Veterans Affairs (VA) Regional Offices (RO's). Specifically, the appeal arises from a January 2006 rating action denying service connection for hypertension and tinnitus; and a March 2007 rating action denying service connection for residuals of hysterectomy and diabetes mellitus, and denying entitlement to SMC based on the need for regular aid and attendance or for being housebound, and denying entitlement to specially adapted housing.

The Veteran now resides in the jurisdiction of the St. Petersburg, Florida VARO.

In December 2003, the Veteran and her husband testified on other issues during a hearing before Veterans Law Judge Jacqueline E. Monroe in Washington, DC. A transcript of that hearing is of record. 

In October 2008, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). A transcript of the hearing is of record. The transcript bears an incorrect claim number. The Veteran moved to correct the claim number, and the Board granted that motion as part of its prior adjudication/remand in August 2009. 

As the Board also noted in its August 2009 adjudication/remand, at her October 2008 Board video conference hearing, the Veteran gave testimony on hair loss and a back disorder. She also presented evidence of sleep apnea. As noted in August 2009, these issues were not then developed for appellate review, and they remain not developed for appellate review. Hence, they will not be addressed in this decision, except to the extent of again referring these issues to the RO for appropriate action. 

The issues of entitlement to SMC based on the need for regular aid and attendance or for being housebound, and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence is against hypertension having developed in service or otherwise being causally related to service.

2. The preponderance of the evidence is against hypertension having been caused or aggravated by the Veteran's hypothyroidism.

3. Hypertension is not shown to have been present to a disabling degree within the first post-service year.

4. The preponderance of the evidence is against diabetes mellitus having developed in service or otherwise being causally related to service.

5. The preponderance of the evidence is against diabetes mellitus having been caused or aggravated by the Veteran's service-connected hypothyroidism. 

6. Diabetes mellitus is not shown to have been present to a disabling degree within the first post-service year.

7. The preponderance of the evidence is against a gynecological condition, to include residuals of hysterectomy for carcinoma in situ, having developed in service, having been aggravated in service, or being otherwise causally related to service. The Veteran's hysterectomy for carcinoma in situ was noted upon entry into service, existed prior to service, and did not increase in severity during service.

8. The preponderance of the evidence is against the existence of tinnitus as disability suffered by the Veteran to support a claim for service connection.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus are not met; service connection is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011).

2. The criteria for service connection for hypertension are not met; service connection is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011).

3. The criteria for service connection for a gynecological condition, to include residuals of hysterectomy for carcinoma in situ, are not met; service connection is not warranted. 38 U.S.C.A. §§ 1101 , 1110, 1111, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.304(b), 3.306(b) (2011).

4. The criteria for service connection for tinnitus are not met; service connection is not warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for hypertension, diabetes mellitus, a gynecological condition to include residuals of hysterectomy for carcinoma in situ, and tinnitus. VCAA notice letters and further development notice and assistance letters were sent in June 2004, September 2004, September 2005, November 2006, January 2007, April 2007, and September 2008. These letters addressed the claims adjudicated herein, prior to the RO's adjudication of the claims in rating actions in January 2006 and March 2007, or prior to SOCs or SSOCs variously in November 2006, March 2008, September 2008, and June 2011. The Board finds that the VCAA letters adequately addressed the evidence required to support the claims on direct and secondary bases on the merits, based on both causation and aggravation. The letters further notified of the existence of certain presumptions by which service connection for a disability may be afforded a claimant. 

The VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. She was also told by these letters that it was ultimately her responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Veteran was provided Dingess-type notice by a separate letter in March 2006, as well as by the development assistance letters in April 2007 and September 2008. To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claims for service connection herein adjudicated are herein denied. 

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to her claims, and that she provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claims. Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources. All of these records were associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decisions and the SOCs and SSOCs. She was thus, by implication or explicitly, also informed of records not obtained. She was also adequately informed of the importance of obtaining all relevant records, and of her ultimate responsibility to see that records are obtained in furtherance of her claims. Replies from multiple sources informed that records of the Veteran were unavailable, but in the absence of any report or indication of additional records not yet obtained that present the reasonable possibility of being obtained, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any additional records for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). An examination may be similarly required to address theories of secondary service connection where there is a service-connected disability; there is evidence of the current claimed disability; the evidence of record does not contain sufficient competent medical evidence to decide the claim; and the evidence indicates that the claimed disability may be associated, based on causation or aggravation, with the service-connected disability. 38 C.F.R. §§ 3.159(c)(4), 3.310; McLendon.

In this case, the Veteran was afforded a VA examination for compensation purposes in November 2005 which adequately addressed and resolved implicated medical issues that needed to be resolved for purposes of the Board's adjudication of the claims for service connection for hypertension and diabetes mellitus. The examiner adequately answered questions of development of hypertension as a chronic condition in service or proximate to service versus onset years after service, of the role of hypothyroidism in hypertension generally and in this case, of approximate date of onset of diabetes mellitus and hypertension as chronic conditions.

Specifically, the examiner ruled out an association between the Veteran's hypothyroidism and her claimed hypertension, explaining that while uncontrolled hypoglycemia results in elevated blood pressure, the Veteran's brief interval of elevated blood pressure due to onset of hypoglycemia was not a lasting condition but rather was resolved with timely treatment of the hypoglycemia in service. He further observed that the Veteran has had good treatment control of the hypothyroidism since that time, with the result that the Veteran's hypothyroidism was not implicated in the Veteran's current hypertension which developed years after service. 

The Board finds that the November 2005 examiner sufficiently addressed the medical questions of causation raised between service or service-connected hypothyroidism and claimed hypertension. The examiner supported his conclusions with analysis based on his review of the evidence of record, inclusive of past examination and clinical findings and lay statements. This medical report with its findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination report and its findings and conclusions against contrary evidence. In this regard the November 2005 examination is adequate for purposes of the Board's adjudication. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that the November 2005 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the hypertension claim adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 
The Veteran has contended that her service-connected hypothyroidism caused her claimed hypertension and that her claimed hypertension in turn caused her diabetes mellitus. A basis of claim is not present either as raised by the Veteran or as reasonably implicated by the record, for service connection for diabetes mellitus other than as secondary to hypertension, or based on Agent Orange exposure based on exposure to her husband who had been in Vietnam. Hence, because service connection for hypertension is herein denied, and because the law governing Agent Orange presumptions and rational plausibility does not allow for service connection for a disability presumptively based on Agent Orange exposure based on an assertion of contact with a person who previously had contact with Agent Orange, there is no sufficient indication of a link between service and claimed diabetes mellitus on any basis to warrant a VA examination addressing reasonably raised theories of claim for service connection for diabetes mellitus. McLendon; 38 C.F.R. §§ 3.159(c)(4), 3.310.

The Veteran has not presented competent evidence of diabetes mellitus originating in service to warrant a VA examination for compensation purposes addressing questions of direct causation. 38 C.F.R. § 3.159(c)(4); McLendon. She has not contended that diabetes mellitus began in service, but rather asserted in testimony that it began in the 1990s. 

The Veteran was also afforded a VA examination for compensation purposes in February 2011 which adequately addressed and resolved implicated medical issues that needed to be resolved for purposes of the Board's adjudication of the claim for service connection for a gynecological condition, to include residuals of hysterectomy for carcinoma in situ. 

The Board finds that a February 2011 examiner for compensation purposes sufficiently addressed the medical questions of causation raised between service and claimed a gynecological condition. These questions included whether pre-existing status post hysterectomy increased in severity during service, and whether gynecological conditions treated in service were chronic in nature or had current residuals. The examiner supported his conclusions with analysis based on his review of the evidence of record, inclusive past examination and clinical findings and lay statements. This medical report with its findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination report and its findings and conclusions against contrary evidence. In this regard the February 2011 examination is adequate for purposes of the Board's adjudication. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that the November 2005 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim adjudicated herein for service connection for a gynecological condition, to include residuals of hysterectomy for carcinoma in situ. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was also afforded VA examinations for compensation purposes in October 2005 and September 2008 which adequately addressed and resolved implicated medical issues that needed to be resolved for purposes of the Board's adjudication of the claim for service connection for tinnitus, to the extent such resolution was needed. Of singular relevance particular to this case, the assertions of the Veteran at these examinations presented sufficient loss of credibility and sufficient loss of credible evidence supporting the presence of tinnitus in this case, as to make it, in the Board's opinion, not at least as likely as not that the Veteran has tinnitus to support a claim for service connection for this disability. The presence of tinnitus is ultimately supported in this case only by the subjective assertions of the Veteran, and her assertions of the nature and etiology of such tinnitus at the October 2005 and September 2008 examinations are sufficiently contradictory that the Board herein concludes that the evidence preponderates against the existence of tinnitus as a disability in this case. Hence, based on these assertions and the balance of the record inclusive of the findings upon these examinations and elsewhere, the Veteran obviated the necessity of obtaining a VA examination addressing her claimed tinnitus. Because the Board finds based on the adequately developed record that it is not at least as likely as not that the Veteran currently has a tinnitus disability, there is no reasonable possibility that an additional examination addressing etiology of such non-existent tinnitus will further the claim for service connection for tinnitus, and hence no such further development is required. McLendon; 38 C.F.R. §§ 3.159(c)(4). The Board thus equally finds the VA examinations afforded the Veteran thus far addressing tinnitus are adequate for purposes of the Board's adjudication. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As such, based in the foregoing, remand for any additional examination to address medical questions already adequately resolved in this case are to be avoided, based on any such further examination amounting to no more than a fruitless fishing expedition - presenting no reasonable possibility of furthering a claim on appeal - and a waste of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-79 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor her representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claims which the RO or Appeals Management Center (AMC) has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has addressed her claim by submitted statements and by testimony before the undersigned at the hearing conducted in October 2008. There has been no expressed indication that the Veteran desires a further opportunity to address her claims adjudicated herein. 

The Board also finds that the development required by the Board's March 2005 and August 2009 remands have been substantially fulfilled. This included obtaining, to the extent available, records from VA and military medical facilities over indicated intervals, requesting additional pertinent information from the Veteran, working with the Veteran to obtain other available records, and obtaining VA examinations addressing claimed disabilities. This also included obtaining records of the Veteran's treatment while a military dependent, including records during her interval on a Temporary Duty Retirement List (TDRL) following service, pursuant to August 2009 remand instructions. All the remand development required by these two remands was substantially accomplished, including review/readjudication by an SSOC in June 2011 prior to return of the case to the Board. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In summary, in this case, with regard to the service connection claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished. 


II. Laws and Regulations Governing Claims for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1137; 38 C.F.R. § 3.303. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.

Certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of her feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) . When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claims for Service Connection for Hypertension and Diabetes
Mellitus on Direct, Secondary, and Presumptive Bases

The Veteran contends that she is entitled to service connection for hypertension based on hypertension having developed in service or based on hypertension having been caused by her service-connected hypothyroidism. The Veteran similarly contends that she is entitled to service connection for diabetes mellitus based on that disease having developed in service or based on it being caused by service-connected hypothyroidism.

In an April 2006 notice of disagreement, the Veteran contended that she was on medication for hypertension "all throughout my military career" and continued to be on medication for hypertension. Contrary to the Veteran's assertions, the Veteran's service treatment and examination records do not reflect medical management for hypertension, and indeed do not reflect any diagnosis of hypertension. 

Service treatment and examination records, as well as records of medical board evaluation and service personnel records reflect that the Veteran was first placed on Temporary Duty Retirement List (TDRL) effective April 1986 based on a persistent bilateral mid-tibial pain and inflammatory condition as well as hypothyroidism, and that she was ultimately separated from service effective from April 1986 based on persistence of these conditions with disability unfitness for duty associated with the tibial conditions. Records were obtained from the Veteran's service period as well as from the post-service TDRL interval, but these ultimately do not reflect any hypertension. (As noted supra, the Veteran's claim for service connection for heart disease is the subject of a separation decision, whereas the hypertension claim is adjudicated herein.) The Veteran's own assertions including in testimony before the undersigned also ultimately do not adequately support her claims for service connection for these disabilities, as discussed infra. 

The Veteran's service treatment and examination records fail to identify hypertension. Upon treatment in July 1981 for left knee difficulty, blood pressure was 108/60. Upon gynecological treatment in May 1981 blood pressure was 122/68. Upon treatment for a sore throat in July 1982, blood pressure was 100/80. Upon annual physical in January 1984 blood pressure was 110/80. Upon treatment for a sore throat in June 1984, blood pressure was 120/80. 

Upon treatment for bilateral lower extremities foot and leg pain or edema in September 1984, blood pressure was 148/90. Upon a treatment in June 1985 for leg pain in the calves of unknown etiology, the Veteran's blood pressure was 125/70, and she was noted to have no orthostatic change. Upon follow-up that month for continued anterior shin pain and swelling with 1+ tibial edema, bilateral blood pressure was noted to be 120/80. The Veteran was diagnosed with bilateral plantar fasciitis in service, and this was one of the conditions based upon which she was separated from service. However, this was not associated with hypertension. A nursing notes and treatment records from hospitalization for chronic leg pain in March 1985 included blood pressure readings of 100/78 and 100/70. Upon subsequent hospital transfer in March 1985 to evaluation for the possibility of back disability causative of the Veteran's lower extremity difficulties, blood pressure was 100/70, and that receiving medical facility evaluation showed blood pressure of 118/62. A blood pressure reading upon follow up later in March 1985 was 110/80.

Upon ischemic arms testing in May 1985 based on recommendation of neurology service for consideration of metabolic myopathy as part of evaluation due to the Veteran's bilateral lower extremity difficulties, the ischemic arms test results were considered within normal limits. Blood pressure was then 136/102, but heart examination and testing was normal. 

A medical board evaluation in July 1985 noted a family history of diabetes and hypertension, but neither of these conditions was found upon that board evaluation. Upon October 1985 service treatment for left shoulder difficulty, blood pressure was 130/78. The Veteran's service separation examination report failed to provide a blood pressure reading. 

Post-service treatment records during the Veteran's interval of TDRL do not diagnosis hypertension. Upon VA examination in November 1987, blood pressure was 138/86. Upon VA examination on October 1986, blood pressure was 125/80. Upon hypothyroidism treatments in February 1988 her blood pressure readings were 130/72 and 130/86 a week later. Upon a visit for medication management for other conditions in March 1988 her blood pressure was 110/78. Upon hypothyroidism follow up in June 1988 her blood pressure was 114/76, which was noted to be normal. Upon follow up for arthritis in June 1988 her blood pressure was 118/82. Upon follow up for probable arthritis in August 1988 her blood pressure was 110/80. Upon clinical follow up in January 1990, her blood pressure was 110/76.

Thus, medical records from service and proximate to service show one blood pressure reading in September 1984 and one in May 1985 elevated compared to other readings from the service period, with no indication from service records of persistence of such elevated blood pressure. Hypertension is not mentioned as a disease entity in service records or records within years post service. 

Similarly, elevated blood glucose or other indicia of diabetes mellitus are not identified in service records or records within years post service, and diabetes mellitus is not mentioned as a disease of the Veteran in service records or records within years post service. Upon hospitalization for leg pain in March 1985, blood glucose readings were 104 mg/dL and 109 mg/dL. A urinalysis from March 1985 was negative for glucose. Upon subsequent hospital transfer in March 1985 routine chemistries and urinalysis were not found abnormal regarding glucose. A blood glucose reading upon follow up laboratory testing in March 1985 was 90 mg/dL, with readings between 70 and 115 noted to be the normal range. As already noted, a medical board evaluation in July 1985 did not find diabetes even while noting a family history of the disease. Upon medical evaluation of her hypothyroidism in October 1988, the Veteran blood glucose was 91 mg/dL.

The Veteran was afforded a VA examination for compensation purposes in November 2005 addressing her claimed heart disease and hypertension and any relationship to service or service-connected hypothyroidism. The Veteran's claim for service connection for heart disease is the subject of a separate Board decision. It is sufficient here to note that in that separate decision the Board has denied service connection for heart disease, including based on this November 2005 VA examiner's conclusions that the Veteran did not have a heart attack in service (her contentions to the contrary notwithstanding), and that her heart disease was not otherwise related to service or to her adequately controlled hypothyroidism. Thus, because service connection for heart disease is also denied, service connection for hypertension may not be attained as secondary to or otherwise associated with the Veteran's heart disease. 

Regarding hypertension, the November 2005 examiner noted that the Veteran had some elevated blood pressure readings over an interval in service shortly following her diagnosis with hypothyroidism, but that the blood pressure readings returned to normal levels following treatment in service for the hypothyroidism with levothyroxine. The November 2005 examiner explained that this interval of elevated blood pressure in service reflected a known causal effect of hypothyroidism. However, the examiner further noted that the Veteran's hypothyroidism was treated quickly in service and had remained adequately treated since service. The examiner added that adequately treated hypothyroidism did not cause hypertension, and the Veteran's quickly treated hypothyroidism thus did not at least as likely as not cause the Veteran's current hypertension. Accordingly, the examiner in effect concluded that there was no chronic adverse outcome of hypertension associated with the Veteran's treated hypothyroidism, and the Veteran's brief interval of elevated blood pressure readings in service were not related to any current hypertension. 

The Board finds that the historical findings and clinical records as a whole are consistent with the findings and conclusions of the November 2005 VA examiner. The weight of the evidence including both service and post-service records do not reflect hypertension as a chronic condition having developed in service or otherwise being causally related to service or service-connected disability. The weight of the evidence is also against hypertension having been aggravated (permanently increased in severity) by any service-connected disability. 

While the Veteran is competent to address lay-perceived symptoms or lay-perceived treatment for disability, the service treatment and post-service treatment records reflect that the Veteran was mistaken in her perception of treatment for hypertension since service. 

The Veteran contradicts herself in her assertion of treatment for hypertension beginning in service. At the November 2005 VA examination the examiner expressly notes that "she is clear that she did not receive antihypertensive medications in the military." The credibility of the Veteran's testimonial narrative of service treatment for hypertension is impaired by contradicting service and post-service treatment and examination records. 

Further, also at the hearing, she contended that her treating VA physician, Dr. J., had told her that her heart disease and hypertension were related to service. However, VA treatment records do not reflect any such opinion. Hence, the Veteran's assertion of such an opinion is sufficiently discounted by its absence from obtained records to discount the credibility of that assertion and afford it essentially no weight, including based on her self-contradicted medical history, as already discussed. Caluza.

Thus, while the Veteran is competent to assert that she was treated for hypertension beginning from service, and she is also competent to assert that a VA physician related her current heart disease and hypertension to service, the Board concludes that the credibility of these statements is effectively impeached by the Veteran's past contradictory statements of medical history and by the contrary medical records. With the Veteran's assertions both of hypertension as a chronic treated condition from service and of a physician relating current hypertension to service found to merit no weight, the evidentiary record presents insufficient credible evidence to support hypertension as a chronic condition developing in service or otherwise being directly related to service. 38 C.F.R. § 3.303. 

The Veteran is as a layperson not competent to address the distinctly medical question, requiring medical expertise, of a causal link between her service-connected hypothyroidism and her claimed hypertension. The November 2005 VA examiner effectively concluded that the Veteran's hypothyroidism has been sufficiently consistently adequately controlled since its onset that it would not have caused or impacted the Veteran's hypertension. The Board accordingly concludes that the evidence preponderates against the claim for service connection for hypertension on direct and secondary bases, including based on causation or aggravation. 38 C.F.R. §§ 3.303, 3.310. Absent evidence of hypertension being present to a disabling degree within the first post-service year, service connection for hypertension on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

Regarding diabetes mellitus, at her August 2009 hearing the Veteran has conceded that her diabetes mellitus was not diagnosed until the mid 1990's. (hearing transcript, pg. 19) The Veteran's service and post service medical records are reasonably consistent with that statement, with diabetes mellitus or elevated blood glucose readings not shown until many years post service. However, also at that hearing she contended that she had been told by a VA physician that her hypothyroidism caused her hypertension and her hypertension caused her diabetes mellitus. The Board notes that clinical records do not support that assertion, and the Board finds the Veteran's statement of being told of such a causal link to be without credibility based on her history of contradictory medical histories, as discussed above in the context of her hypertension claim. Caluza. Additionally, as already discussed, the VA examiner in November 2005 afforded an opinion that the Veteran's hypothyroidism had not caused hypertension in the Veteran because it had been adequately treated. Hence, based on the medical opinion presented - which the Board finds entirely credible, uncontradicted by any credible evidence of record, and consistent with the balance of the medical evidence of record - the Veteran's hypothyroidism could not have caused the Veteran's diabetes mellitus by causing hypertension because it did not cause the Veteran's hypertension. 

The Veteran has alternatively contended in a May 2003 statement that as the wife of a Veteran exposed to Agent Orange in Vietnam, she was exposed to Agent Orange because he brought it home on himself. The Board find this argument specious, because the Veteran has not contended that she served in Vietnam or its vicinity, and hence the Veteran's husband could not have brought home Agent Orange on himself unless he had the chemical on him in Vietnam and had then not bathed or showered prior to returning stateside to his wife. As such a basis of claim is not plausible on its face, the Board will not entertain it further. 

The Veteran, as a layperson, lacks the medical expertise to address causal link between her hypothyroidism and her claimed diabetes mellitus, as that is a uniquely medical question. Espiritu; cf. Jandreau. 

The clinical records do not support the presence of diabetes mellitus in service or for years post service, nor do they support service-connected hypothyroidism having caused or aggravated the Veteran's diabetes mellitus. Rather, the weight of the medical evidence is to the effect that the Veteran's hypothyroidism has been well treated and not causative of other disease processes other than perhaps some constipation or fatigue, as noted by the November 2005 VA examiner. 

Accordingly, the Board finds the preponderance of the competent and probative evidence of record against claimed diabetes mellitus having developed in service or otherwise being directly causally related to service, or having been caused or aggravated by service-connected hypothyroidism. Hence, the evidence preponderates against the claim for service connection for diabetes mellitus on direct or secondary service connection bases. 38 C.F.R. §§ 3.303, 3.310. In the absence of competent evidence of diabetes mellitus being present within the first post-service year, service connection for diabetes mellitus on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

Because the preponderance of the evidence is against the claims for service connection for hypertension and diabetes mellitus, the presumption of soundness does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Claim for Service Connection for Residuals of Hysterectomy

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002). Only such disorders as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2010). 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Where a pre-existing disease or injury is noted on the entrance examination, "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a) . For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b). Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153, unless the underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Veteran's past hysterectomy is plainly noted on her January 1979 service entrance examination, including notation of the hysterectomy scar from the surgery for treatment prior to service for cancer in situ. Physical examination at that service entrance examination further noted that no uterus was palpable. Thus, the presumption of soundness - with regard to the hysterectomy performed prior to service - does not apply. 38 U.S.C.A. § 1111. 

Included among records associated with the Veteran's service records is a copy of a discharge summary from a hospitalization in July 1972 for abdominal hysterectomy for carcinoma in situ. This record did not note complications or findings inconsistent with the in situ assessment. 

The Veteran was treated in service in December 1979 for an assessed pendulated cystic mass on the labia minora. In May 1981 she was seen and treated for an assessed urinary tract infection. While the May 1981 examiner noted the Veteran's history of status post hysterectomy for what the Veteran then characterized to the examiner as a pre-cancerous growth, the examiner nonetheless noted that the Veteran had an "inclusional cyst only" of the labia, with the pelvic examination otherwise within normal limits. 

Upon treatment for abdominal cramps of four or five days duration in August 1983, mild lower quadrant tenderness without masses was noted, with medical practitioners at first suspecting a functional colonic syndrome, but later finding no irritable bowel and suspecting abdominal muscle strain. This was consistent with the Veteran's report of occasionally lifting heavy objects as part of her service duties. 

The Veteran was also seen in August 1983 for an apparent periodic gynecological evaluation, with a noted past abnormal pap smear. The gynecological examination was normal, with the Veteran to return in one year.

A July 2003 operative report for removal of a right Bartholin's cyst with abscess on the right lower labia majora noted that the abscess was then drained and marsuparilization was performed for removal of the cyst.

No record from service indicates any medical finding of disease or disability residual of hysterectomy. 

The Veteran was afforded a VA gynecological examination for compensation purposes in February 2011 to address her contentions of entitlement to service connection for some gynecological condition as residual of hysterectomy. That examiner noted the Veteran's history including of removal of a Bartholin's cyst in 2003. The examiner noted the Veteran's self-report that she had no complaints related to the Bartholin's cyst or abscess since that 2003 surgery. She also denied any current problems with bleeding. She did assert a history of a vaginal cyst during service which she asserted had been surgically removed in 1990. 

The February 2011 examiner conducted a gynecological examination and diagnosed a normal post menopausal gynecological examination status post marsuparilization of right Bartholin abscess. The examiner further assessed that there was no active Bartholin abscess with no residual and no objective evidence on examination. The examiner also assessed no objective evidence of vaginal cyst on examination. The examiner further assessed pre-service total abdominal hysterectomy (TAH) with no residual. The examiner found no effects of these conditions on occupational or daily activities. The examiner further opined that the Veteran's pre-service hysterectomy for carcinoma in situ did not advance during the Veteran's active service, because the hysterectomy terminated the carcinoma in situ, with no abnormal pap smear or metastatic cervical cancer in the Veteran since that time. The examiner also opined that the Veteran's labial inclusion cyst noted in service in September 1981 was not related to her hysterectomy, explaining that the labial inclusion cyst was due to a clogged gland in the labia minora, not due to removal of the uterus. The examiner added that the cyst was removed and there was no objective evidence of subsequent residual either in the claims file or upon current examination. The examiner also opined that he could not address whether the Bartholin's abscess surgically removed in 2003 was related to any gynecological condition in service without resorting to speculation, explaining that Bartholin's abscess was caused by polymicrobial infections, and he could not say whether such an infection had been persistent from service until 2003. However, the examiner noted that there was no current residual of the Bartholin's abscess. The examiner emphasized that the current gynecological examination was normal. 

In short, the February 2011 VA gynecological examiner concluded that the evidence preponderated against the presence of any current gynecological condition related to service. 

The Veteran, as a lay person, lacks the medical expertise to provide an opinion as to the presence of a current gynecological condition related to service, and any lay assertion by the Veteran of a current gynecological condition potentially related to service is outweighed by the medical expert opinion of the February 2011 gynecologist, who is certainly more qualified to address such medical questions than is the Veteran. Espiritu; cf. Jandreau. The gynecologist's opinion of no aggravation of the hysterectomy during service also outweighs the lay opinion of the Veteran in that regard. Espiritu; cf. Jandreau. 

The record as a whole presents no medical opinion of a current gynecological condition as residual of the pre-service hysterectomy, or as related to service or any medical condition originating in service. The Board accordingly concludes that the competent and probative evidence of record preponderates against a residual of the Veteran's pre-service hysterectomy having been aggravated in service, and preponderates otherwise against any current gynecological condition having developed in service or otherwise being causally related to service. 38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.303. 

The preponderance of the evidence is against the claim for service connection for any gynecological condition as claimed in this case, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 


V. Claim for Service Connection for Tinnitus on Direct and Secondary Bases

A VA audiology consultation for hearing aids in May 1999 notes the Veteran's chief complaint of difficulty hearing in noise. She also then reported bilateral fluctuating episodic tinnitus, which she reported occurred "every once in a while," though she then expressed no concern or focus on tinnitus symptoms. 

The Veteran was afforded a VA audiology examination for compensation purposes in October 2005, but this examiner did not have the claims file available for review. The Veteran then provided a history of being in the military from 1979 to 1990. (This notably erroneously included the Veteran's interval during which she was on TDRL, which was not a service period.) The Veteran also then informed that she worked in manufacturing while in the Reserves (which was prior to her interval of active service), and that she experienced intermittent tinnitus since that time, occurring four or five times per month and lasting minutes. The examiner concluded that it was unlikely the Veteran's tinnitus was related to noise exposure in active service, but also concluded that he could not arrive at an opinion as to a causal relationship between the Veteran's tinnitus and her sensorineural hearing loss "without resorting to mere speculation."

The Veteran was afforded a VA audiology consultation in December 2006, and that audiologist noted that the Veteran had bilateral high frequency sensorineural hearing loss but that her speech recognition was within normal limits. In an addendum to that consultation, a psychology resident (PGY-4) asserted that the Veteran's tinnitus was most likely due to her bilateral high frequency hearing loss. 

The Board must to some degree question this December 2006 addendum, as it is unclear how a psychology resident would possess the requisite expertise to address questions of etiology of asserted tinnitus. This December 2006 addendum opinion had also not benefitted from the Veteran's self-report of onset of her intermittent tinnitus prior to her interval of active service. Unfortunately, the VA audiology examination for compensation purposes in October 2005 is also deficient for the absence of a claims file to review, and because the examiner asserted that he could not arrive at an opinion of causality between hearing loss and tinnitus without resorting to mere speculation, without providing any explanation why such an opinion could not be reached. Under such circumstances, a further examination addressing the tinnitus claim was required. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

A further VA audiology examination for compensation purposes was accordingly obtained in September 2008. That examiner reviewed the claims file and noted the Veteran's history. The examiner observed that the Veteran's reported history at the September 2008 examination - of having tinnitus daily lasting for hours with onset while in the military - was inconsistent with her self-report at the October 2005 audiology examination. The examiner concluded that it was not at least as likely as not that her tinnitus occurred during active service, both because of her prior report in October 2005 of its onset prior to service, and because the tinnitus was reportedly intermittent, which the examiner informed was inconsistent with hearing-loss-induced tinnitus. The examiner explained that hearing-loss-induced tinnitus would be expected to be constant rather than intermittent. 

The Veteran was afforded an otolaryngology consultation in December 2007 for a complaint of bilateral hearing loss, with a history of tinnitus noted. The Veteran expressed concern about the asymmetrical nature of her hearing loss, whereas the examiner expressed concern about mental health impact of her reported tinnitus, in light of noted significant mental health difficulties. The examiner was apparently unaware of the Veteran's past inconsistent history of reported tinnitus. The examiner noted that audiometric testing that day did not reveal a change in the Veteran's hearing loss since her last visit, and apparently attributed her perception of a change to her historic tinnitus. The Board does not find this treatment record and other treatment records in which both hearing loss and tinnitus are reflected based on history, to be dispositive of the presence or absence of tinnitus, as it appears that merely by reviewing the Veteran's chart both hearing loss and tinnitus were noted regardless of whether tinnitus was then complained of by the Veteran. 

Because tinnitus is inherently a subjective condition, relying as it does in this case on the Veteran's self-report that she has the condition, the Veteran's claim for tinnitus necessarily must depend on the Veteran's credibility to support the presence of the disability to support the claim. As the September 2008 VA audiology examiner observed, the Veteran provided an inconsistent narrative regarding her tinnitus in September 2008 as compared to her self-report in October 2005. This was inconsistent both as to the time of onset - prior to service versus during service - and as to the nature of the condition - four or five times a month lasting minutes versus daily lasting hours. Each of these differences is so large that they cannot be regarded as mere inadvertant inconsistency, but rather can only reasonably be interpreted as representing false narratives, with the Veteran apparently failing to adequately remember or failing to adequately take care to provide consistent narratives to support her claim. Because of these divergent narratives that cannot be accounted for based on mere change in the nature of the tinnitus (the etiology of the tinnitus would not have so changed), the Board must conclude that the Veteran's credibility with regard to her report of the presence of tinnitus is suspect at best. Caluza; Evans. The Board accordingly concludes, based on the absence of credible evidence establishing the presence of subjective tinnitus to support the claim, the preponderance of the evidence is against the criteria for service connection on either a direct or secondary service connection bases being met. 38 C.F.R. §§ 3.303, 3.310. 

In the absence of credible evidence of the presence of tinnitus disability, tinnitus is not shown to have been present to a disabling degree within the first post-service year, and hence service connection for tinnitus on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 


ORDER

Service connection for a gynecological condition, to include residuals of hysterectomy for carcinoma in situ, is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends that she is entitled to Special Monthly Compensation (SMC) based on the need of aid and attendance of another due to her service-connected disabilities. She also contends that she is entitled to specially adapted housing. 

Remand is in order to obtain additional records of home care. VA must make reasonable efforts to obtain these records, since they may be pertinent to his claim. See 38 C.F.R. § 3.159(c)(1) (2011). Remand is also required for an additional VA examination for compensation purposes, in furtherance of the SMC claim as well as the claim for specially adapted housing, because the prior examination did not answer medical questions that must be addressed in furtherance of these claims. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

SMC is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a) (2011). 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2011). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as the following: Inability of the claimant to dress or undress herself or to keep herself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment. 38 C.F.R. § 3.352(a) . 

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions that the claimant is unable to perform should be considered in connection with her condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require her to be in bed. They must be based on the actual requirement of personal assistance of another. Id. 

The performance of the necessary aid and attendance service by a relative of the claimant or other member of her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c). 

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime. 38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i).

The Veteran has contended that she is in need of aid and attendance due to disabilities for which she is service connected. At her October 2008 hearing before the undersigned, she asserted that could not care for herself, that her hygiene was poor, and that she had the help of a nurse for the last four and a half years for four or five days per week, three to four hours per day (equating to a total of 12 to 20 hours weekly), with the nurse assisting her with bathing, dressing, doing her hair, and cooking meals. She added that her husband assisted her at other times. 

A VA aid and attendance examination in February 2007 accepted the Veteran's reports of needed care and assessed that she was a "total care case." Unfortunately, the conclusions of this examiner are inadequate for the present claim, because they do not address whether the Veteran's service-connected disabilities by themselves require aid and attendance of another. 38 C.F.R. § 3.352(a).
 
Other records within the claims file call into question the Veteran's reports of level of disability and level of need. At an April 2007 kinesiotherapy treatment record related to a knee disability, the therapist noted the Veteran's report that she tried to do as little walking as possible, and that she uses a power wheelchair. The kinesiotherapist noted that the Veteran wished to be fitted for a knee brace, and questioned the need for this brace if indeed the Veteran does not walk. The kinesiotherapist also noted that the relative extreme girth of her upper legs would preclude appropriate fitting of knee braces. 

A follow up by a VA kinesiotherapist in June 2007 observed that, as predicted, the Veteran's knee braces had been ineffective as a result of difficulty keeping them on due to the shape of her legs. The therapist further noted that the Veteran had not walked very much in some time and used a power wheelchair for ambulation. However, while the Veteran sough to have the braces assist her in fully straightening her legs, the therapist observed that she was already able to fully straighten her legs without the braces, and noted that the Veteran has some mental health issues that impair her comprehension. 

At a VA thyroid examination for compensation purposes in June 2007, the Veteran asserted that she was unable to stand or walk. However, a June 2007 VA therapy note rated the Veteran's ambulation at 7, which corresponded to "complete independence," despite her then being fitted with Lofstrand crutches and being considered a "fall risk." 

In March 2006 the Veteran was seen by a VA kinesiotherapist and fitted with a dolomite platform rollator walker with uni-lock brakes. The kinesiotherapist then noted that the Veteran was able to ambulate with a stable gait with use of the walker. 

A June 2006 VA rehabilitative medicine consultation record noted that the Veteran had an old ankle-foot arthrosis (AFO) for the right foot which was status post an injury to the right leg or peroneal nerve. The Veteran presented for the consultation using a rollator with forearm support. She sought replacement of her old AFO because it did not fit well. The Veteran was prescribed a solid ankle plastic AFO with varus control.

In August 2006 the Veteran was again seen by VA rehabilitative medicine with complaint of needing new orthotic shoes because she was unable to wear her current ones with her new AFO. New shoes were ordered. 

A May 2007 VA treatment record noted the Veteran's request for a replacement "reacher" to assist her with activities of daily living. 

The Veteran was afforded a VA examination in January 2008 to address claimed plantar fasciitis, and the Veteran then noted that she used both orthotic insoles in her shoes and night splints. At that examination the Veteran asserted that she had extreme pain on the lateral plantar aspect of the right foot when standing, and asserted that she was unable to walk. That examiner diagnosed plantar fasciitis status post plantar fascia release in the right foot. The examiner did not address whether the persistence of plantar fasciitis was consistent with the Veteran's asserted non-ambulation. 

In a May 2008 statement in support of her claim for specially adaptive housing, the Veteran asserted that both she and her husband were disabled and in wheelchairs. 

A June 2008 VA treatment record for urinary incontinence noted that the Veteran had an unsteady walk. 

Thus, to what degree the Veteran is substantially confined to a wheelchair, or chooses to principally use a wheelchair, or uses a knee brace, or uses Lofstrand crutches, or uses a rollator walker or uses a grabber, or makes use of other supportive or assistive or orthotic devices, or depends upon the aid of another, is substantially unresolved by the conflicting reports within the record. 

Other, non-service-connected disabilities present additional difficulties in ascertaining whether requires aid and attendance due solely to service-connected disabilities. The claims file also contains an emergency room report from December 2005 for a hypoglycemic episode which the Veteran experienced while driving in traffic. That record noted that the Veteran had some left side weakness following a stroke in August 2005. As the Veteran is not service-connected for cardiovascular disease or for stroke or its residuals, any impairment due to this August 2005 stroke or cardiovascular disease could not serve to support her claim for special monthly compensation. See 38 U.S.C.A. § 1114 ; 38 C.F.R. §§ 3.350 , 3.352.

The record is unclear about the degree to which service connection disabilities - versus non-service-connected disabilities inclusive of status post right leg injury with peroneal nerve injury, cardiovascular disability, arthritis of multiple parts, and status post stroke with left side weakness - may result in her being in need of aid and attendance of another. 

The severity of her service-connected psychiatric disability - also potentially contributing to her need for aid and attendance or being housebound - has also reflected inconsistence of symptoms and some over-reporting of symptoms. 

Upon a May 2001 VA psychiatric evaluation with MMPI-II testing, the examiner noted that results indicated that the Veteran completed the test with the intention of appearing more ill than she was. The examiner also noted that test results showed schizophrenic-related rather than depression-related difficulties, but nonetheless also indicated the presence of posttraumatic stress disorder (PTSD) and anxiety. The examiner further noted that past psychiatric evaluations arrived at different diagnoses at different times, including variously schizophrenia, paranoid type; and depression with psychotic features. At the examination the Veteran complained of depression with suicidal ideation.
 
Upon VA psychiatric examination for compensation purposes in February 2002, the Veteran reported nearly constant auditory hallucinations as well as significant depression. However, the examiner noted that the Veteran was vague and delayed in her responses regarding these auditory hallucinations upon interview, and that she did not present with any marked level of internal preoccupation as may be expected with such reported levels of hallucinations. The examiner further noted that the Veteran's levels of interactions were inconsistent with her reported impairments, including participation in church activities multiple times weekly appearing inconsistent with her reported levels of such hallucinations. She also reported inability to babysit due to her symptoms, yet the examiner noted that the Veteran had brought her granddaughter with her to the examination and was clearly babysitting her then. The examiner did nonetheless conclude that the Veteran did have ongoing depression, and assigned a Global Assessment of Functioning (GAF) Scale score of 55.

Also at that February 2002 examination she reported that she last worked in a clerical position at a VA medical center in 1993 until she left that position due to mental health needs. This assertion of past work is contrary to her testimony at her October 2008 hearing, when she asserted that she had not worked since she left service in 1986. (hearing transcript, pg. 25) 

The Veteran was afforded a VA aid and attendance examination for compensation purposes in February 2007. The Board notes the February 2007 VA aid and attendance examiner's acceptance of the Veteran's self-report of needing, as that examiner characterized it, "full help in dressing, undressing, bathing, showering, and cooking the food and keeping herself clean." That examiner noted the Veteran's report that was also unable to cut her own food. The greatest disability with regard to the Veteran's need for aid and attendance, as reported at this February 2007 VA aid and attendance examination, appears to be her service-connected fibromyalgia. At that February 2007 examination Veteran expressed variability in her capacities for ambulation, which may potentially explain her variable assertions regarding such capacities. The Veteran is also noted to have arthritis of multiple joints which were also debilitating but not service connected. Differentiating her arthritis from her fibromyalgia may prove daunting, however. 

Owing to the inconsistence and hence questionable nature of several of the Veteran's assertions including about her impairments or their severity, the Board believes that additional evidence should be sought to resolve such questions. Remand is in order to obtain home nursing care records, to the extent they have not yet been obtained. 

The claims file does contain a January 2005 VA home health aide program consultation, concluding that the Veteran was capable of performing activities of daily living by herself, including dressing herself if clothes are laid out, independence of bathing with use of assistive devices, independence of toileting, independence of transferring, independence of feeding, and independence of ambulation with use of a cane or walker or else requiring assistance with stairs or uneven surfaces. The Veteran was noted to have no caregiver at that time.

A VA record of referral for home health services by Gentiva Health Services (Gentiva), and an October 2005 initial care plan by a registered nurse (RN) with Gentiva included a home health aide to assist with activities of daily living (ADLs) and with ambulation as needed, one hour per day five days per week, and a housekeeper once per week for four hours of light housekeeping. This home health aide and homemaker aid was to be provided up to twelve hours per week as needed by the patient. A revisited plan by a Gentiva RN in November 2005 provided for home health aide or housekeeping service for up to twelve hours per week. 

The claims file also contains a letter dated in December 2005 from the home health aide assigned to the Veteran. The home health aide then informed that she provides assistance with the Veteran's bath, and performs housekeeping including vacuuming and dusting, washing dishes, making beds. She also then informed that the Veteran had a stroke with left side difficulties and as a result required a lot of assistance. She noted other difficulties the Veteran had included headaches, inability to bend to wash her feet, and frequent cramping of her hands. 

The Board notes that the house cleaning reported by this heath aide is not in the nature of aid and attendance contemplated under 38 C.F.R. § 3.352(a). Further, neither left side difficulties due to stroke nor headaches are service-connected disabilities, and hence may not as a basis of special monthly compensation. 38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i).

The claims file also contains a medical record note date in December 2005 by a VA physician informing of the disabilities from which the Veteran suffers, and informing that most of these disabilities are likely to be permanent, adding that the Veteran has a home health aide for "assistance around the house, cleaning, cooking, washing, bathing, dressing for five days a week." However, the chronic and likely permanent disabilities noted by the physician feature several significant disabilities which are not service connected: gastroesophageal reflux disease (GERD), osteoarthritis, low back pain, left shoulder impingement, pain in the left side of body, incontinence of urine, and mini stroke many times in the past. Because the Veteran's claim for SMC must turn only on service-connected disabilities, need for aid and attendance due only to these must be ascertained. Id.

Additionally, the claims file contains an informative, thorough mental status evaluation by a private psychologist in March 2000. This examiner noted that the Veteran's poor hygiene and difficulties with daily functioning were significantly attributable to her variable psychiatric health and limited cognitive capacity, with poorer functioning when psychiatric medications were not maintained. The examiner notably concluded, "She would be a health and safety risk if left to her own recognizance if not well managed on medication and following treatment recommendations." Based on the Veteran's inconsistent reporting of physiological impairments and this psychologist's further conclusion that "[t]here is a question about how much of an impact all of her medical problems are having and her ability to take care of herself," the Board notes a likelihood that the Veteran's expressed severe extent of her physical disabilities is a coping mechanism which may serve to assist her with daily burdens of life that would otherwise prove more difficult. It is telling that the statement by the home health aide in December 2005 informs of more maid-type services than actual aid in ADLs. This is consistent with the psychologist's observation that the Veteran has proved reasonably capable of attaining assistance from VA. 

The current claims file does not provide home heath aide care treatment records or other documentation subsequent to December 2005. Any such records would be helpful in adjudicating the claim. Any additional home care records or statement should be obtained, and the Veteran should also be afforded a current aid and attendance examination informed by such records. 

This examiner should also be asked to answer whether the Veteran requires specially adaptive housing, to address the Veteran's claim for that benefit. A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (C) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows. 38 U.S.C.A. § 2101(a) ; 38 C.F.R. § 3.809(b) . 

Loss of use of a foot or lower extremity exists when no effective function remains other than that which would be equally well served by an amputation stump and a suitable prosthesis, i.e., when lower extremity functions such that balance and propulsion could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 3.350(a)(2) . Such loss of use is present when there is extremely unfavorable complete ankylosis of the knee, ankylosis of two major joints of a lower extremity, shortening of a lower extremity of 3 and 1/2 inches or more, or complete paralysis of the external popliteal nerve with footdrop. 38 C.F.R. § 3.350(a)(2)(a), (b). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) .

Specific questions raised by these specially adapted housing regulations need be answered by the VA examiner upon remand.

Additionally regarding specially adapted housing, in her September 2002 claim for this benefit the Veteran informed that both she and her husband were in wheelchairs. She has elsewhere emphasized that she and her husband are both disabled veterans. Specially adapted housing may be limited including based on the amount required to adapt the housing to the Veteran's needs, pursuant to 38 U.S.C.A. § 2102(b). Thus, such limitation may be applicable if the Veteran's and her spouse's home has already be adapted, including potentially with funds award by VA to the Veteran's husband for such purpose. 

Accordingly, the case is REMANDED for the following action:


1. Afford the Veteran the opportunity to submit additional evidence and argument in furtherance of her claims for SMC and specially adapted housing. 

2. With the Veteran's assistance and authorization, as appropriate, obtain records of home heath aides, nursing aids, and evaluations of ongoing need for home health aide. Also with her assistance and authorization, request a statement from the Veteran's current home health aide regarding tasks performed and needs of the Veteran for assistance. Associate with the claims file all requests, responses, and records obtained.

3. Request that the Veteran identify the names, addresses, and approximate dates of treatment for all additional health care providers, VA and private, who may possess additional records pertinent to her remanded claims that the Veteran has not previously identified. With any necessary authorization from the veteran, the RO should attempt to obtain and associate these with the claims file. If the RO is unsuccessful in obtaining any such records, it should inform the Veteran and her representative of this and ask them to provide a copy of additional medical records they may have which have not been previously submitted.

4. Thereafter, afford the Veteran an aid and attendance examination to assess the Veteran's level of need for regular care and assistance in attending to activities of daily living (ADLs), and avoiding every hazards. The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claims. The examiner should address the following:

a. The examiner should specifically note that while a previous aid and attendance examination was performed, that examiner did not take into account the disabilities for which the Veteran is service connected, and hence did not provide an opinion useful for purposes of a claim for special monthly compensation (as opposed to special monthly pension), 
which must be based on need due solely to service-connected disabilities for regular aid and attendance of another for medical care, for assistance in activities of daily living, and for avoidance of everyday hazards of life. The Veteran's service-connected disabilities in this case consist of major depression, fibromyalgia, hypothyroidism, chondromalacia of the knees, hearing loss, and bilateral plantar fasciitis. The examiner should take care to differentiate these service-connected disabilities from non-service-connected disabilities, which include (but are not limited to) status any post right leg injury with peroneal nerve injury (the record is somewhat ambiguous as to the extent of this disability), cardiovascular disability, arthritis of multiple parts, and status post stroke with left side weakness.

b. In so doing, the examiner should address any discrepancies as be present in this case. (For example, there may be plantar callosities or fasciitis or other evidence of significant ambulation which may be inconsistent with asserted non-ambulation.) By noting any such discrepancies in the examination report, the examiner may shed needed light on the Veteran's actual need for regular aid and attendance of another and, if present, whether this is present due solely to service-connected disabilities. The examiner should note in particular the October and November of 2005 Gentiva Health Services home health aide referral records and the December 2005 statement from the assigned home health aide detailing work performed for the Veteran, as well as any subsequent records and statements obtained detailing the nature and extent of homecare required or performed for the Veteran. 

c. Records of assessments for both physical and mental disabilities should also inform the examiner's assessment, including the cogent analysis provided by a private psychologist in a March 2000 mental status evaluation, as addressed in the body of this remand.

d. The examiner should provide an opinion whether it is at-least-as-likely-as-not (50 percent or greater probability) that the Veteran requires the assistance of another 
based on physical or mental dependence due solely to her service-connected disabilities of major depression, fibromyalgia, hypothyroidism, chondromalacia of the knees, hearing loss, and bilateral plantar fasciitis. This must be need for assistance of another person due to dependence solely as a result of these service-connected disabilities, including the inability to perform such tasks as dressing and undressing oneself, inability to maintain ordinary cleanliness, inability to feed oneself, inability to attend to the wants of nature, or such physical or mental incapacity as necessitates the care or assistance of another person on a regular basis to protect one from hazards or dangers incident to one's daily environment. Thus, while the Veteran has been issued a home health aide through VA in the past, if the record reflects that the assistance is not required due to such dependence, then the examiner should so conclude. The examiner must not merely rely on the Veteran's own assertions regarding such needs, because the Veteran's pervious assertions of medical history have not found credible. The examiner should thus also rely on past medical and psychological evaluations of the Veteran, and current clinical evaluation. The examiner will ultimately be compelled to rely on his or her own best judgment as to the actual amount of need in this case. 

e. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

5. Arrange for a visit to the Veteran's home to assess the need for specially adapted housing based on both the Veteran's incapacities and any alterations already performed on the home to address such incapacities. 

6. Thereafter, readjudicate the claims for SMC based on need for aid and attendance or being housebound, and the claim for specially adapted housing. If any benefit sought the subject of this remand is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


